Case 19-44208-mxm11 Doc 362 Filed 09/03/20              Entered 09/03/20 12:49:00       Page 1 of 3



  Ian T. Peck, TBN #24013306                        Robert S. Harrell
  Jarom J. Yates, TBN #24071134                     State Bar No. 09041350
  HAYNES AND BOONE, LLP                             Andrew Elkhoury
  2323 Victory Avenue, Suite 700                    State Bar No. 24097648
  Dallas, TX 75219                                  MAYER BROWN LLP
  Telephone: 214.651.5000                           700 Louisiana Street, Suite 3400
  Facsimile: 214.651.5940                           Houston, Texas 77004
  Email: ian.peck@haynesboone.com                   Telephone: (713) 238-2700
  Email: jarom.yates@haynesboone.com                Facsimile: (713) 238-4888
                                                    Email: rharrell@mayerbrown.com
                                                    Email: aelkhoury@mayerbrown.com


                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

  In re:                                            )      Chapter 11 Cases
                                                    )
  AMERICAN WORKERS INSURANCE                        )      Case No. 19-44208-mxm11
  SERVICES, INC.,                                   )
                                                    )
  ASSOCIATION HEALTH CARE                           )      Case No. 19-44209-elm11
  MANAGEMENT, INC.                                  )
                                                    )      Jointly Administered Under
                                                    )      Case No. 19-44208-mxm11
                       Debtors.                     )

         NOTICE OF FURTHER RESCHEDULED TELEPHONIC/VIDEO HEARING

           PLEASE TAKE NOTICE that the hearing to consider the Motion of Insurety Capital

 LLC for Entry of an Order (I) Directing Appointment of Examiner Pursuant to 11 U.S.C. § 1104(c),

 and (II) Establishing Examiner’s Duties and Powers [Docket No. 278] (the “Examiner Motion”),

 originally scheduled for July 6, 2020 and moved to August 3, 2020 and then September 9, 2020,

 has been rescheduled for Wednesday, October 28, 2020 at 9:30 a.m. Central Time before the

 Honorable Mark X. Mullin, United States Bankruptcy Court, Room 128, U.S. Courthouse, 501 W.

 Tenth Street, Fort Worth, Texas 76102.

           PLEASE TAKE FURTHER NOTICE that parties must email the Courtroom Deputy at

 mxm_settings@txnb.uscourts.gov at least 24 hours prior to the hearing for telephonic or video




 4810-9737-0047 v.4
                                                1
Case 19-44208-mxm11 Doc 362 Filed 09/03/20            Entered 09/03/20 12:49:00      Page 2 of 3




 appearances. The email must include the party name, firm name, telephone number and email

 address.

          PLEASE TAKE FURTHER NOTICE that copies of the Examiner Motion may be

 obtained (i) from the Court’s website www.txnb.uscourts.gov via ECF/Pacer, or (ii) upon request

 to the undersigned.

          DATED this 3rd day of September, 2020.



                                            By: /s/ Jarom J. Yates
                                               HAYNES AND BOONE, LLP
                                               Ian T. Peck
                                               State Bar No. 24013306
                                               Jarom J. Yates
                                               State Bar No. 24071134
                                               2323 Victory Avenue, Suite 700
                                               Dallas, TX 75219
                                               Telephone: 214.651.5000
                                               Facsimile: 214.651.5940
                                               Email: ian.peck@haynesboone.com
                                               Email: jarom.yates@haynesboone.com

                                                and

                                                MAYER BROWN LLP
                                                Robert S. Harrell
                                                State Bar No. 09041350
                                                Andrew Elkhoury
                                                State Bar No. 24097648
                                                700 Louisiana Street, Suite 3400
                                                Houston, Texas 77004
                                                Telephone: (713) 238-2700
                                                Facsimile: (713) 238-4888
                                                Email: rharrell@mayerbrown.com
                                                Email: aelkhoury@mayerbrown.com

                                            ATTORNEYS FOR INSURETY CAPITAL,
                                            LLC




 4810-9737-0047 v.4
                                                2
Case 19-44208-mxm11 Doc 362 Filed 09/03/20              Entered 09/03/20 12:49:00        Page 3 of 3




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on September 3, 2020, true and correct copies of
 the foregoing were served (i) via email upon the parties listed below, and (ii) via email upon the
 parties that receive electronic notices in these cases pursuant to the Court’s ECF filing system:

 J. Robert Forshey
 Laurie Dahl Rea
 Dylan T.F. Ross
 Forshey & Prostok LLP
 777 Main Street, Suite 1290
 Fort Worth, TX 76102
 bforshey@forsheyprostok.com
 lrea@forsheyprostok.com
 dross@forsheyprostok.com
 Counsel for Debtors

 Erin Schmidt
 Elizabeth Young
 Office of the United States Trustee
 1100 Commerce Street, Room 976
 Dallas, TX 75242
 erin.schmidt2@usdoj.gov
 elizabeth.a.young@usdoj.gov


                                              /s/ Jarom J. Yates
                                              Jarom J. Yates




 4810-9737-0047 v.4
                                                  3
